Townsend, Presiding Judge.
The accusation charging that the defendant did on June 3, 1960, possess whisky not having affixed to the container thereof a tax stamp as provided by law, being general and not confined to the specific date only permitted a conviction on proof that the defendant possessed illegal whisky at any time within the period of the statute of limitations. Haupt v. State, 108 Ga. 60 (33 SE 831). Regardless of whether the testimony as to the finding of whisky in the defendant’s home on the night of the raid, June 3rd, would be sufficient of itself to authorize a conviction, there is the testimony of a witness, a neighbor of the defendant, that in the spring prior to June 3rd he went twice to the defendant’s home and purchased moonshine whisky from a gallon bottle which the defendant kept under the sink. This is sufficient in itself to support the conviction.
The trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


Frankum and Jordan, JJ., concur.